Order denying motion to dismiss complaint *751on the ground that it does not state facts sufficient to constitute a cause of action, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that it was necessary for plaintiffs to allege due performance of the conditions of the contract on their part performed. (Rules of Civil Practice, rule 92.) Kelly, P. J., and Manning, J., concur; Jay-cox, Young and Lazansky, JJ., vote to reverse upon the further ground that it was necessary for plaintiffs to allege, also, that they were duly licensed brokers. Plaintiff may, upon payment of costs, have twenty days from the date of the order herein to serve an amended pleading. Appeal from order denying motion to vacate notice of examination before trial dismissed, without costs.